Case 2:21-cv-00106-JPH-MG Document 10 Filed 03/08/21 Page 1 of 7 PageID #: 45




                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF INDIANA
                           TERRE HAUTE DIVISION

DENNY THOMPSON,                             )
                                            )
                                            )      CASE NO. 2:21-cv-106-JPH-DLP
               Plaintiff,                   )
v.                                          )      DEMAND FOR JURY TRIAL
                                            )
SHARKNINJA OPERATING, LLC.,                 )
                                            )
               Defendant                    )

                                AMENDED COMPLAINT

        Comes now the Plaintiff, Denny Thompson, and for his causes of actions against

the Defendant, and states as follows:

                                       THE PARTIES

     1. Plaintiff Denny Thompson is a citizen of the State of Indiana and is domiciled in

        the County of Vigo which is located in this judicial district.

     2. Defendant Shark Ninja Operating, LLC (hereinafter “Shark Ninja”) is a Delaware

        limited liability company with its principal place of business located in

        Massachusetts. Upon information and belief, Shark Ninja’s corporate structure is

        complicated, but does not involve any parties that are citizens of Indiana.

        Specifically, (a) the sole member of SharkNinja is EP Midco, LLC (“EP”), a limited

        liability company created and organized under the laws of the State of Delaware,

        with its principal place of business in Massachusetts; (b) the sole member of EP is

        Euro-Pro Holdco, LLC (“Euro-Pro”), a limited liability company created and

        organized under the laws of the State of Delaware, with its principal place of

        business in Massachusetts; (c) the sole member of Euro-Pro is Global Appliance,
Case 2:21-cv-00106-JPH-MG Document 10 Filed 03/08/21 Page 2 of 7 PageID #: 46




      LLC (“GA USA”), a limited liability company created and organized under the laws

      of the State of Delaware, with its principal place of business in Massachusetts; and

      (d) the sole member of GA USA, is Global Appliance UK Holding LTD (“GA UK”),

      a corporation created and organized under the laws of the United Kingdom, with

      its principal place of business located in England.

                            STATEMENT OF JURISDICTION

   3. This Court has jurisdiction over this lawsuit based on diversity of citizenship under

      28 U.S.C. § 1332, as the parties are completely diverse in citizenship and the matter

      in controversy, without interests and costs, exceeds the sum or value of

      $75,000.00. As to diversity of citizenship, Plaintiff is an Indiana citizen, while

      Defendant is a Delaware limited liability company, whose sole member, EP, is also

      a Delaware limited liability company, whose sole member, Euro-Pro, is also a

      Delaware limited liability company, whose sole member, GA USA, is also a

      Delaware limited liability company, whose sole member, GA UK, is a UK

      corporation.

   4. Venue is proper in the Southern District of Indiana pursuant to provisions of 28

      U.S.C. § 1391(a). A substantial portion of the events and omissions giving rise to

      this lawsuit occurred in this judicial district, and the Court has personal

      jurisdiction over each of the parties as alleged throughout this Complaint.

                                 FACTUAL ALLEGATIONS

   5. Shark Ninja designs, manufactures, distributes and sells a product titled Nutri

      Ninja BL450 (“Blender”).

   6. The Blender is designed for consumer use to blend ingredients.
Case 2:21-cv-00106-JPH-MG Document 10 Filed 03/08/21 Page 3 of 7 PageID #: 47




   7. The Blender at issue in this case was designed, manufactured, assembled,

      packaged, marketed and sold by Shark Ninja.

   8. The Blender has three essential components: a powered base unit which contains

      a high-speed motor (“Base”), a plastic canister that holds the ingredients to be

      blended (“Canister”), and the blade assembly that screws into the canister and is

      energized by the base.

   9. The Blender is designed to be equipped with a safety interlock device so that the

      blades cannot become energized without the Canister secured to the base.

   10. On August 14, 2020, Plaintiff attempted to use the Blender to blend celery. Plaintiff

      put his ingredients into the Canister and then secured the blade assembly onto the

      canister. Plaintiff then secured the Canister with the blade assembly onto the Base.

   11. Plaintiff then pressed down on the top of the canister to in short intervals to

      activate the blending process.

   12. After the Plaintiff activated the blending process, pressure built up in the Canister.

      The pressure intensity inside the Canister and/or the inadequate threads on the

      blade assembly caused the Canister to shoot off the base, leaving the motorized

      blades exposed and spinning and causing them to injure Plaintiff’s fingers.



                                 FIRST CAUSE OF ACTION

                                     Strict Product Liability

   13. The above captioned paragraphs are incorporated herein as if fully set forth.

   14. The Blender produced by Shark Ninja was defective and unreasonably dangerous

      in its design and/or manufacture at the time it left possession of Shark Ninja. The

      Blender was defective in that, among other things, it failed to perform as safely as
Case 2:21-cv-00106-JPH-MG Document 10 Filed 03/08/21 Page 4 of 7 PageID #: 48




      an ordinary consumer would expect when used in an intended or reasonably

      foreseeable manner.

   15. The Blender’s manufacturing and/or design defects proximately caused Plaintiff’s

      injuries. The primary manufacturing and design defects that caused the Blender

      to become unreasonably dangerous are:

         a. The Blender generated and contained an excessive amount of pressure;

         b. The threads designed to hold the Canister onto the blade assembly failed to
            keep the Canister secured to the blade assembly;

         c. The Canister was allowed to come off the Base during use, leaving motorized
            blades exposed to Plaintiff’s fingers;

         d. The Blender did not contain reasonable warnings of the danger of the
            Canister coming off its base during use;

         e. Other defects that will be discovered through the discovery process.

   16. The Blender contained these manufacturing defects and designs defects when it

      was designed, manufactured, sold and otherwise placed into the stream of

      commerce by Shark Ninja. These defects were a substantial factor in causing

      Plaintiff’s harm. The Blender did not perform as safely as an ordinary consumer

      would have expected it to perform when used or misused in a reasonably

      foreseeable way.

   17. The Blender was also defective because Shark Ninja failed to adequately warn or

      instruct the Plaintiff of the potential risk of the canister coming off the base of the

      Blender during use.

                               SECOND CAUSE OF ACTION

                                           Negligence

   18. The above captioned paragraphs are incorporated herein as if fully set forth.
Case 2:21-cv-00106-JPH-MG Document 10 Filed 03/08/21 Page 5 of 7 PageID #: 49




   19. Shark Ninja was negligent and acted in reckless disregard in its design,

      manufacture, and assembly of the Nutri Ninja Blender. Specifically, Shark Ninja

      was negligent in that it failed to design and manufacture the Nutri Ninja in a way

      that would prevent the canister from coming off the motor base thereby exposing

      the Plaintiff to motorized spinning blades.

   20. Shark Ninja owed a duty to the Plaintiff to exercise ordinary care in designing,

      manufacturing, testing, warning, selling and distributing the Blender.

   21. Shark Ninja breached this duty by designing, selling, promoting and distributing

      the Blender with unreasonably dangerous manufacturing and design defects. Also,

      Shark Ninja breached this duty by failing to warn the Plaintiff of these defects when

      it knew or had reason to know that the product would be dangerous when used in

      a foreseeable manner. The breach of these duties caused the Plaintiff to sustain

      injuries and was a substantial factor in causing the Plaintiff’s harm. Shark Ninja

      also breached this duty by failing to recall the product when it discovered these

      defects.

                                         PRAYER

   22. The Blender was the proximate cause of Plaintiff’s damages. Shark Ninja is

      therefore liable for the following damages in excess of $75,000.00.

         a. Past and future medical expenses;

         b. Past and future physical pain and suffering;

         c. Past and future mental pain and suffering;

         d. Disability;

         e. Permanent injuries;

         f. Physical impairment;
Case 2:21-cv-00106-JPH-MG Document 10 Filed 03/08/21 Page 6 of 7 PageID #: 50




         g. Loss of enjoyment of life;

         h. Punitive damages;

         i. Other damages to be set forth after discovery is completed.

   23. The Defendant’s actions amounted to reckless disregard of the Plaintiff’s rights.

      oppression, fraud and/or malice justifying an award of punitive damages. Plaintiff

      seek punitive damages in excess of $75,000.00.


                                 By:     /s/ Bradley M. Stohry
                                         Bradley M. Stohry
                                         Reichel Stohry Dean LLP
                                         212 W. 10th St., Suite A-285
                                         Indianapolis, IN 46202
                                         317-423-8820 (phone)
                                         317-454-1349 (fax)
                                         brad@rsindy.com

                                         Michael Carr
                                         Carr & Carr Attorneys
                                         4416 South Harvard Ave.
                                         Tulsa, OK 74135
                                         918-747-1000 (phone)
                                         918-747-7284 (fax)
                                         mcarr@carrcarr.com
                                         (pending pro hac vice admission)

                                         Attorneys for Plaintiff
Case 2:21-cv-00106-JPH-MG Document 10 Filed 03/08/21 Page 7 of 7 PageID #: 51




                             CERTIFICATE OF SERVICE

       I hereby certify that on March 8, 2021, a copy of the foregoing Amended Complaint
was filed electronically. Service of this filing will be made on all ECF-registered counsel
by operation of the court's electronic filing system. Parties may access this filing through
the court's system.

                                          s/Bradley M. Stohry
                                          Bradley M. Stohry
